Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 3/8/21 have been entered. Claims 1-13 and 15-21 have been amended. Claim 22 has been added. No claims have been cancelled. Thus, claims 1-13 and 15-22 are currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Information Disclosure Statement
An additional Non-Patent document, which appears to be an Office Action from Chile was filed on 3/11, but does not appear on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a copolymer of an bio-olefin with a carboxylic acid or ester or ionomer or mixture thereof”, “a maleic anhydride grafted polyolefin or bio-olefin carboxylic acid or ester copolymer or ionomer”, “a blend of a maleic anhydride grafted bio-polyolefin or bio-olefin carboxylic acid or ester copolymer or ionomer with a non grafted bio-polyolefin or bio-olefin carboxylic acid or ester copolymer or ionomer”. The serial use of ‘or’ renders the claim limitation ambiguous. E.g. “a copolymer of an bio-olefin with a carboxylic acid or ester or ionomer or mixture thereof” can be read as any of  “a copolymer of an bio-olefin and a carboxylic acid,” “a copolymer of an bio-olefin and a carboxylic ester,” or “a copolymer of an bio-olefin and an ester, but not necessarily a carboxylate.” For purposes of examination, immediately adjacent clauses will be considered alternatives. For example maleic anhydride grafted (polyolefin or bio-olefin) carboxylic (acid or ester copolymer or ionomer). 
Claim 1 recites the limitation “wherein the flexible laminate structure contains only additives which are approved for direct and indirect food contact or are mentioned in the European pharmacopoeia edition 9 chapter 3.” This limitation renders the claim indefinite for several reasons, including at least because a) this would be tantamount to importing an entire chapter of a textbook into the claims and/or b) the cited reference(s) are undefined (i.e. Applicant’s Specification does not define what is meant by “additives which are approved” nor 
Claims 2-13 and 15-21 are rejected for their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687) as evidenced by Hytrel® Thermoplastic Elastomer, DuPont.
Regarding claims 1, 3, and 13, Kollaja teaches a multilayer film of alternating layers of a flexible material such as homo- and co-polymers of ethylene, maleic anhydride grafted polyethylene or polypropylene, and polyamides (Kollaja para 38), analogous to the claimed “thermoplastic polymer A”, and a stiff material such as copolymers of ethylene and vinyl alcohol and polycarbonates (Kollaja para 33), analogous to the claimed “thermoplastic polymer B”. Kollaja further teaches that multilayer films may have a multilayer construction following the pattern (AB)n- with either of A or B forming an outermost layer such as (AB)nA (Kollaja para 46) with a preferred minimum of 5 layers (Kollaja para 45) and a preferred maximum of 100 layers (Kollaja para 48). This amount of layers would overlap with the claimed 4-36 repeats of the (AB) layers (e.g., roughly 8 to 72 layers). One of ordinary skill in the art would have considered the invention to have been obvious because the number of layers taught by Kollaja overlaps with the instantly claimed number of layers and therefore is considered to establish a 
Additionally, Kollaja teaches that the individual layer thickness of each layer should be from about 0.01 µm to 1 µm (Kollaja para 49), that the elongation at break values of from about 349-782% (Kollaja Table 9; para 28), and that the Young’s modulus (tensile modulus) is about 68.9 to about 344.7 MPa (Kollaja para 31). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. Additionally, one of ordinary skill in the art would have considered the invention to have been obvious because the Young’s modulus taught by Kollaja overlaps with the instantly claimed tensile modulus and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
While Kollaja does not explicitly teach the claimed barrier properties against oxygen, nitrogen, carbon dioxide, organic vapors, and moisture, the water vapor transmission rate of less than  5 g H2O/m2/24 hrs at 23°C and 85 vol% relative humidity, or an oxygen transmission rate of less than 10 cm3 O2/m2/24 hrs at 23°C and 50 vol% relative humidity, because Kollaja teaches the same materials for thermoplastic polymer A, thermoplastic polymer B, with the same layer thickness, and an overlapping number of layers and the claimed layer repeat pattern, and overlapping physical property values, it would be expected to also have the same properties such as the claimed barrier against oxygen, nitrogen, carbon dioxide, organic vapors, and moisture, the water vapor transmission rate of less than  5 g H2O/m2/24 hrs at 23°C and 85 vol% relative 3 O2/m2/24 hrs at 23°C and 50 vol% relative humidity. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
The flexible laminate structure being formed via blown film extrusion, water quenching, and oriented by “controlling blow-up ratio” are product by process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. Kollaja teaches formation by extrusion, and notes that any common extrusion or film-forming methods may be utilized (Kollaja para 65-72) and that the obtained films may be oriented in one or two directions, as desired (Kollaja para 14).
Finally, while Kollaja does teach that additives may be included in the film(s), they are optional (Kollaja para 34, 59)
Regarding claims 6-8, Kollaja teaches the claimed multilayer laminate as above for claim 1. Kollaja further teaches that an elastomer (analogous to elastomer C) may be incorporated into the layers A (Kollaja para 38) and that the elastomer may be a wide variety of things including Hytrel® polyesters from DuPont, which are thermoplastic polyester elastomers at least partially sourced from renewable resources (See attached data sheet from DuPont).
Regarding claim 9, Kollaja teaches the claimed multilayer laminate as above for claim 1. Kollaja further teaches that one or more functional layers may also be included on either side of the alternating stack (Kollaja para 55).
Regarding claim 10, Kollaja teaches the claimed multilayer laminate as above for claim 1. Kollaja further teaches that the film may include a layer of pressure sensitive adhesive, which may be considered a functional “sealing layer” (Kollaja para 27).
Regarding claim 12, Kollaja teaches the claimed multilayer laminate as above for claim 1. Kollaja further teaches that the film may include adhesive tie layers between any other layer (Kollaja para 63). 

Claims 2, 4, 5, 11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja as applied to claim 1 above, and further in view of Boswell et al. (US 2011/0120902).
Regarding claims 2, Kollaja teaches the claimed multilayer laminate as above for claim 1. Kollaja further teaches that an elastomer (analogous to elastomer C) may be incorporated into the layers A (Kollaja para 38) and that the individual layer thickness of each layer should be from about 0.01 µm to 1 µm (Kollaja para 49). As elastomer C is added to layer A, this would n. It is noted that either of elastomer C or D are optional, as long as one or the other is present.
Kollaja is silent with respect to the elastomer (C) being present in an amount of 3-45 wt%.
Kollaja and Boswell are related in the field of polyolefins. Boswell further teaches including an elastomer in an olefin layer in an amount of 2-20 wt% as an impact modifier (Boswell para 96). Additionally, the elastomer may be from a renewable source, such as poly(3-hydroxybutyrate-co-3-hydroxyvalerate. It would be obvious to one of ordinary skill in the art to modify the amount of elastomer (C) present in layer A to be from 2-20 wt% as taught by Boswell because this amount would provide impact modification of the layer. Additionally, it would be obvious to one of ordinary skill in the art to modify the polymer A of Kollaja, which may be polymers including polyethylene, to be a bio-polyethylene as taught by Boswell because the bio-polymer is sustainable and recyclable while maintaining the performance characteristics of the petroleum sourced polymers. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of elastomer taught by Kollaja in view of Boswell overlaps with the instantly claimed wt% of elastomer and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 4, 5, and 15, Kollaja teaches the claimed multilayer laminate as above for claim 1.
Kollaja is silent with respect to the polymer A being a co-polymer of a bio-ethylene or maleic anhydride grafted bio-polyethylene with a carboxylic acid/ester/ionomer.
Kollaja and Boswell are related in the field of polyolefins. Boswell teaches using non-petroleum polymers from renewable sources such that it is fully sustainable and can be recycled while maintaining similar performance characteristics to petroleum based polymers (Boswell para 5, 6, 20). Boswell further teaches that an exemplary renewable polymer is a bio-polyethylene (Boswell para 32) which may be formed from glycerols, glycerides, esters, and succinic acid (Boswell para 34). Boswell further teaches copolymerizing the bio-polyethylene with bio-terephthalic acid (a carboxylic acid) to yield a bio-polyethylene terephthalate (Boswell para 51-57).
It would be obvious to one of ordinary skill in the art to modify the polymer A of Kollaja, which may be polymers including polyethylene, to be a bio-polyethylene terephthalate as taught by Boswell because the bio-polymer is sustainable and recyclable while maintaining the performance characteristics of the petroleum sourced polymers.
Regarding claim 11, Kollaja teaches the claimed multilayer laminate as above for claim 9. Kollaja further teaches the inclusion of functional layers including layers for graphics display (Kollaja para 56).
Kollaja is silent with respect to the functional layer being from a polymer with at least a part of its monomeric building blocks being from a renewable source.
Kollaja and Boswell are related in the field of polyolefins. Boswell teaches that layers that can have graphics printed on them and thus may be considered a ‘functional layer’ may be 90-100% bio-based polymer such as bio-based polyethylene (Boswell para 46), with the benefits of having little or no virgin petroleum based polymers (Boswell para 26) and is recyclable (Boswell para 1). It would be obvious to one of ordinary skill in the art to modify the 
Regarding claims 16 and 22, Kollaja teaches the claimed multilayer laminate as above for claims 7 and 8. Kollaja further teaches that an elastomer (analogous to elastomer C) may be incorporated into the layers A (Kollaja para 38) and that the individual layer thickness of each layer should be from about 0.01 µm to 1 µm (Kollaja para 49). As elastomer C is added to layer A, this would give the claimed layer patterning of AC-(B-AC)n. It is noted that either of elastomer C or D are optional, as long as one or the other is present.
Kollaja is silent with respect to the elastomer (C) being selected from the group provided in claim 16, or more specifically, poly(3-hydroxybutyrate-co-3-hydroxyvalerate) or poly(3-hydroxybutyrate-co-4-hydroxybutyrate).
Kollaja and Boswell are related in the field of polyolefins. Boswell teaches using non-petroleum polymers from renewable sources such that it is fully sustainable and can be recycled while maintaining similar performance characteristics to petroleum based polymers (Boswell para 5, 6, 20). Boswell further teaches including an elastomer in an olefin layer in an amount of 2-20 wt% as an impact modifier (Boswell para 96). Additionally, the elastomer may be from a renewable source, such as poly(3-hydroxybutyrate-co-3-hydroxyvalerate. It would be obvious to one of ordinary skill in the art to modify the amount of elastomer (C) present in layer A to be from 2-20 wt% as taught by Boswell because this amount would provide impact modification of the layer. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of elastomer taught by Kollaja in view of Boswell overlaps with the instantly claimed wt% of elastomer and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any 
Regarding claims 17 and 19, Kollaja teaches the claimed multilayer laminate as above for claim 4. Kollaja further teaches that an elastomer (analogous to elastomer C) may be incorporated into the layers A (Kollaja para 38) and that the elastomer may be a wide variety of things including Hytrel® polyesters from DuPont, which are thermoplastic polyester elastomers at least partially sourced from renewable resources (See attached data sheet from DuPont).It is noted that either of elastomer C or D are optional, as long as one or the other is present. 
Regarding claims 18 and 20, Kollaja in view of Boswell teaches the claimed multilayer laminate as above for claim 5. Kollaja further teaches that an elastomer (analogous to elastomer C) may be incorporated into the layers A (Kollaja para 38) and that the elastomer may be a wide variety of things including Hytrel® polyesters from DuPont, which are thermoplastic polyester elastomers at least partially sourced from renewable resources (See attached data sheet from DuPont).It is noted that either of elastomer C or D are optional, as long as one or the other is present.
Regarding claim 21, Kollaja teaches the claimed multilayer laminate as above for claim 6. Kollaja further teaches that the multilayer film may have elongation at break values of from about 349-782% (Kollaja Table 9). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/8/21, with respect to the prior 112(b) rejections of claims 2-13 and 15-21 have been fully considered and are persuasive. The 112(b) rejections of claims 2-13 and 15-21 have been withdrawn.
Applicant's arguments, see Remarks, filed 3/8/21, with respect to the prior 112(b) rejection of claim 1 have been fully considered but they are not persuasive. Additionally, the amendment to claim 1 has introduced new 112(b) indefiniteness to the claim. As such all claims remain rejected under 112(b).
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the film of Kollaja has a different purpose than the present invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Kollaja meets all the materials and structures required by the present claims, as above for claim 1. Additionally, that Kollaja teaches overlapping ranges for claimed properties, such as Young’s modulus is itself a prima facie case for obviousness, absent a showing by Applicant of criticality of the range.
Applicant argues on page 11 that because none of Kollaja’s examples have both the claimed tensile modulus and elongation of the claims and/or that Kollaja teaches greater ranges of those properties, the film of Kollaja cannot teach the present claims. The Examiner respectfully disagrees. It is noted that "[a] reference is not limited to the disclosure of specific In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure). Additionally, “[n]onpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The broader disclosure of Kollaja teaches the claimed materials in the claimed repeating structure with overlapping thicknesses, properties, etc. of the claimed ranges.
Applicant argues on pages 11 and again on page 12 that the film of Kollaja is made by a different method than claimed. It is noted that these are product claims, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, as in the rejection above, the structure provided in Kollaja provides the same materials, layers, proportions, etc. as claimed, and therefore renders the claimed invention obvious.
Applicant argues on page 12 that Kollaja does not teach the additives allowed under “approved for direct or indirect food contact” and/or “mentioned in the European pharmacopoeia 
Applicant argues on page 12, regarding claim 2, that Kollaja in view of Boswell does not teach an elastomer “D” which is incompatible, and blended, with polymer “B”. The Examiner respectfully notes that claim 2 is written such that elastomer “D” is optional, not required, and therefore, Kollaja is not required to possess it to read upon the present claim.
Applicant argues on page 12 that the Examiner’s reference to an adhesive functional layer in Kollaja as the claimed sealing layer is improper, as “sealing layer” specifically means that the structure can be laminated by heat or ultrasonic welding. The Examiner respectfully disagrees and notes that Applicant’s as-filed Specification does not present this as a special definition of “sealing layer.” As such, the phrase is properly given it’s broadest reasonable interpretation–a layer which seals to another layer, as provided in Kollaja.
Applicant argues on pages 12-13 that one of the “most important properties” is that of impact strength, and specifically impact strength at contact points between sealing layers. It is noted that the features upon which applicant relies (i.e., impact strength, particularly impact strength between seal points) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/17/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781